RUDMAN, J.
[¶ 1] John Martin appeals from a judgment entered in the Superior Court (Pe-nobscot County, Jabar, J.) convicting him of criminal threatening with a dangerous weapon (Class C), 17-A M.R.S.A. § 209(1) (1983). Martin contends that the Superior Court erred in classifying the crime as a Class C crime and that the crime he was convicted of is designated by statute as a Class D crime. We disagree and affirm the judgment of conviction.
[112] Martin asserts that there is no statutory authority for the court to adjudge him guilty of a Class C crime because the Criminal Code defines criminal threatening as a Class D crime. He further contends that the statutes merely provide that the use of a dangerous weapon in committing a crime can enhance the sentence that may be imposed, but do not change the class of the crime.
[¶ 3] Section 4 of title 17-A provides:
§ 4. Classification of crimes in this Code
1. Except for murder, all crimes defined by this Code are classified for purposes of sentencing as Class A, Class B, Class C, Class D and Class E crimes.
17-A M.R.S.A. § 4 (1983).
[¶ 4] Section 1252(4) of title 17-A provides:
[I]f the State pleads and proves that a Class B, C, D, or E crime was committed with the use of a dangerous weapon then the sentencing class for such crime is one class higher than it would otherwise be.
17-A M.R.S.A. § 1252(4) (1983) (emphasis added).
[¶ 5] The legislative intent is clear. The jury found Martin guilty of criminal threatening with a dangerous weapon. Although criminal threatening by itself for purposes of sentencing would be a Class D crime, the sentencing class for the crime Martin committed is one class higher: a Class C crime.
The entry is:
Judgment affirmed.
^